NO. 12-08-00419-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

IN RE: KEITH DAVID LEMONS§


AND PAMELA LEMONS,§
		ORIGINAL PROCEEDING

RELATORS§

 
MEMORANDUM OPINION

PER CURIAM

 On March 4, 2009, this court delivered an opinion conditionally granting the petition for writ
of mandamus filed by Keith David Lemons and Pamela Lemons.  That opinion ordered the
respondent trial court to vacate its order signed on September 12, 2008 denying the relators' motion
to transfer venue and to enter an order granting the motion.  On March 9, 2009, this court received
an order from the trial court that complied with our opinion and order of March 4, 2009.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered March 11, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





(PUBLISH)